UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

    ALLSTATE INSURANCE COMPANY et al,
                                                                         19-cv-2866 (ARR) (RML)
                          Plaintiff,

            – against –                                                  Not for Electronic or Print
                                                                         Publication
    MAH et al,

                          Defendants.
                                                                         Opinion & Order


ROSS, United States District Judge:


          On October 25, 2019, I issued an opinion stating that the plaintiffs in this action, Allstate

Insurance Company, Allstate Indemnity Company, Allstate Fire & Casualty Insurance Company, and

Allstate Property & Casualty Insurance Company (“Allstate”) had not adequately plead personal

jurisdiction as to defendant Hackensack Surgery Center, LLC (“HSC”). Allstate Ins. Co. v. Mah, No.

19-cv-2866 (ARR) (RML), 2019 WL 5537589, at *1 (E.D.N.Y. Oct. 25, 2019). I provided Allstate an

opportunity to cure the defect by amending its complaint. Plaintiff has declined to do so, and on

November 11, 2019, instead filed a motion for reconsideration pursuant to Local Rule 6.3. See Pls.’

Mot. Recons. 1, ECF No. 53. For the reasons set forth below, Allstate’s motion for reconsideration is

denied, and HSC’s motion to dismiss is granted for lack of personal jurisdiction.

                                               DISCUSSION1

          “Reconsideration of a previous order by the court is an ‘extraordinary remedy to be employed

sparingly in the interests of finality and conservation of scarce judicial resources.’” Anwar v. Fairfield

Greenwich Ltd., 164 F. Supp. 3d 558, 560 (S.D.N.Y. 2016) (quoting In re Health Mgmt. Sys., Inc. Sec. Litig.,

113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000)). As such, “a request for reconsideration under Local Rule

6.3 . . . must point to controlling law or factual matters put before the court in its decision on the

1   The factual background of this case is set forth in my previous opinion. See Mah, 2019 WL 5537589 at *1.
                                                        1
underlying matter that the movant believes the court overlooked and that might reasonably be

expected to alter the conclusion reached by the court.” Anwar, 164 F. Supp. 3d at 560 (citing Shrader

v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)).

        Allstate has requested reconsideration of my decision that HSC is not subject to personal

jurisdiction in this court. See Pls.’ Mot. Recons. 1. Allstate concedes that it does not have additional

facts to plead connecting Dr. Yoo’s actions in New York to HSC, but maintains that its pleadings are

sufficient to establish personal jurisdiction, either by consent or under § 302(a)(3)(i) of the New York

Civil Practice Law and Rules. See Pls.’ Mem. of Law in Supp. of Mot. Recons. 1 n.1; 3–11, ECF No.

53 (“Pls.’ Br.”). Allstate makes the following assertions in support of its motion: (1) arbitration in New

York is not a byproduct of treating New York patients and accepting New York insurance because

arbitration is not required, id. at 3; (2) the cases I relied on in my prior decision are distinguishable

because HSC has taken an additional step in New York by initiating arbitration, id. at 7–8; (3) a party

may consent to jurisdiction in related but not identical legal actions through initiating arbitration, id.

at 4–6 (citing Abbacor, Inc. v. Miller, 2001 U.S. Dist. LEXIS 13385, at *1–2 (S.D.N.Y. Aug. 31, 2001);

(4) Dr. Yoo acted on behalf of HSC in New York by filing rebuttal letters in arbitration, Pls.’ Reply

3–4, ECF No. 55; and (5) HSC was provided notices which stated that that it could be subject to

criminal and civil consequences in New York for any fraudulent conduct, id. at 5–6. I address each of

these arguments in turn, and find that none form the basis for the exercise of personal jurisdiction.

        First, I acknowledge that I was mistaken when I previously stated that New York no-fault

insurance law “requires that disputes between medical providers and insurers be resolved through

arbitration.” See Mah, 2019 WL 5537589, at *3. Allstate is correct that what New York law actually

requires is that “’[e]very insurer shall provide a claimant with the option of submitting any dispute

involving the insurer’s liability to pay first party benefits . . . to arbitration[.]’” Pls.’ Br. 10 (quoting

N.Y. Ins. Law § 5106(b)). But Allstate is incorrect in its assertion that this distinction dramatically



                                                     2
changes the analysis. The key point is that arbitration is part of the New York no-fault insurance

scheme. HSC treated New York patients who had that insurance through Allstate, and pursued a

statutorily provided remedy when Allstate denied its claims for reimbursement. By doing so, HSC

acted within the ambit of participation in the health insurance program. Participating in a New York-

based health insurance program does not constitute a basis for jurisdiction in New York. See, e.g.,

Hylton v. N.Y. Methodist Hosp., 708 F. Supp. 2d 248, 252 (E.D.N.Y. 2009).

        This leads to Allstate’s second argument, which is that Hylton and other cases I cited in my

prior opinion do not apply here because HSC did not just accept New York patients and New York

insurance, but also took the additional step of initiating arbitration in New York. See Pls.’ Br. 7–8

(citing Yurasov-Lichtenberg v. Betz, 2016 U.S. Dist. LEXIS 117057 (E.D.N.Y. Aug. 30, 2016); Hylton, 708

F. Supp. 2d 248; Ingraham v. Carroll, 687 N.E.2d 1293 (N.Y. 1997); Hermann v. Sharon Hosp., Inc., 522

N.Y.S.2d 581 (N.Y. App. Div. 1987)). While I agree that these cases present “factually distinct

scenarios,” Pls.’ Br. 7, they provide a helpful background principle: An out-of-state medical provider

is not subject to New York long arm jurisdiction solely on the basis that it treats New York patients

or accepts New York insurance. Allstate frames HSC’s initiation of arbitration in New York as an

additional step that goes beyond merely accepting New York insurance. I disagree, as accepting New

York insurance implies that the provider will be allowed to actually receive appropriate payment

through the insurance program by following established procedures. Electing a statutorily provided

remedy to arbitrate in New York is part of treating New York patients and accepting New York

insurance, rather than a separate action which confers jurisdiction.

        Allstate’s third argument, which was raised previously in its response to the motion to the

dismiss, is that HSC consented to jurisdiction by initiating arbitration in New York. Allstate cites a

new case, Abbacor, 2001 U.S. Dist. LEXIS 13385, at *1–2, for the proposition that initiating arbitration

can consent to jurisdiction in a lawsuit involving related but not identical claims. See Pl.’s Br. 4–6. But



                                                    3
Abbacor involves arbitration to enforce a contract provision, followed by a lawsuit between the same

parties about the same contract. See Abbacor, 2001 U.S. Dist. LEXIS 13385, at *1–2. While I

acknowledge that the instant lawsuit is certainly related to the arbitration HSC initiated in New York,

this is not a case of an arbitration and a lawsuit both concerning a single document. Initiating

arbitration over a denial of reimbursement on an insurance claim is a remedy provided by statute as

part of New York no fault insurance law and does not constitute consent to be sued on RICO and

fraud allegations in New York.

       In its reply, Allstate raises two additional arguments. First, Allstate claims that it can show that

Dr. Yoo acted on behalf of HSC in New York because he filed letters in arbitration proceedings

explaining the medical necessity of procedures he performed at HSC. Pls.’ Reply 3–4. Dr. Yoo filed

these letters on the letterhead with an address in Queens, New York. See id. As I explained in my prior

opinion, Dr. Yoo’s status as a part-owner of HSC does not, without more, allow his conduct to be

imputed to HSC for jurisdictional purposes. See Mah, 2019 WL 5537589, at *4. The fact that HSC

submitted these letters as evidence in arbitration proceedings does not allow me to reasonably infer

that Dr. Yoo was acting as HSC’s agent when he wrote the letters, or during any of his other conduct

in New York. In legal proceedings, attorneys routinely will obtain evidence from relevant witnesses

who are not acting “on behalf of” a party. Allstate has not, and states that it cannot, plead sufficient

facts to allow me to attribute Dr. Yoo’s conduct to HSC.

       Finally, Allstate argues that personal jurisdiction is proper because when it filed reimbursement

claims and arbitration proceedings, HSC was made aware that it could be subject to criminal and civil

consequences in New York for any fraudulent conduct. Pl.’s Br. at 4–6. Both the denial of claim and

the initiation of arbitration forms include a warning, required by New York law, stating:

       Any person who knowingly and with intent to defraud any insurance company or other
       person files an application for insurance or statement of claim containing any
       materially false information, or conceals for the purpose of misleading, information
       concerning any fact material thereto, commits a fraudulent insurance act, which is a

                                                    4
        crime, and shall also be subject to a civil penalty not to exceed five thousand dollars
        and the stated value of the claim for each such violation.

See id. at 5 (quoting N.Y. Ins. Law § 403(d)). Allstate argues that this warning means that “[b]y

participating in New York’s No-Fault program, HSC consented to—or at least made itself subject

to—jurisdiction in this District for matters relating to its submission of No-Fault claims, including the

No-Fault claims involved in this action.” Pls.’ Reply 6. Allstate provides no case law explaining why

this warning allows me to exercise jurisdiction, other than a case stating “notions of fairness” should

guide jurisdictional determinations. Id. (citing Seiko Time Corp. v. Pascual, 117 F.R.D. 354, 357 (S.D.N.Y.

1987), amended by 117 F.R.D. 359 (S.D.N.Y. 1987)). Presumably, doctors partaking in all types of

insurance programs know that insurance fraud is illegal and that they may be subject to civil or criminal

penalties. The inclusion of this language on a denial of claim form does nothing to either demonstrate

the persistent conduct in New York required for long-arm jurisdiction, or to show that HSC consented

to jurisdiction.

        While Allstate is correct that there is no precedent governing personal jurisdiction over out-

of-state medical providers using New York no-fault insurance, Allstate has not provided sufficient

reasons to treat this type of insurance differently from other health insurance programs for the

purposes of jurisdiction. Allstate cannot rely on HSC’s participation in the New York no-fault health

insurance program to establish jurisdiction. As Allstate has plead no other ties between HSC and this

district, this court does not have personal jurisdiction over HSC.




                                                    5
                                          CONCLUSION

         For the foregoing reasons, plaintiffs’ motion for reconsideration is denied and HSC’s motion

to dismiss is granted. HSC is dismissed from this action for lack of personal jurisdiction.

         So ordered.


                                                        ____/s/________________
                                                        Allyne R. Ross
                                                        United States District Judge

Dated:          December 4, 2019
                Brooklyn, New York




                                                   6
